DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power supply voltage varies in accordance with an envelope of an amplitude of the RF signal recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
Claims 1, 2, 7 and 8 are still rejected under 35 U.S.C. 103(a) as being unpatentable over MATSUDA et al (Fig. 1) in view of Onishi (Fig. 1) (of record) for reasons of record.

Allowable Subject Matter
Claims 3-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive. Applicant argues that the power supply voltage are not themselves claim elements. Rather, the relevant claim element is a transistor to which the power supply voltage is supplied. And this feature is illustrated in Figs 1, 6, 9 and 10 as voltage Vcc supplied to the collector of transistor 11. Applicant further argues that Vcc as shown in the figures and described in the specification is representative of the power supply voltage to the extent it is claimed. Examiner totally and absolutely disagrees with this statement. First of all, patentable weight is given to every limitation recited in the claims. Claim 1 clearly recited that the power supply voltage varies in accordance with an envelope of an amplitude of the RF signal. What applicant’s suggestion in the applicant’s arguments is ignore that limitation (the power supply voltage varies in accordance with an envelope of an amplitude of the RF signal). Which is against the MPEP requirements. Also, applicant argument is unethical. Second of all, none of the drawings (Figs 1, 6, 9 and 10) shows that limitation (the power supply voltage varies in accordance with an envelope of an amplitude of the RF signal). Vcc shown in the drawings is fixed (not varies). The .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843